Per Curiam : The case of Hinds v. Hopkins, 28 Ill. 351, was so far modified in Rising v. Brainard, 36 Ill. 80, as to render it necessary to apply to the court below to set aside a judgment by confession, and to show some equitable reason therefor, before this court will reverse on the ground that the power of attorney was more than a year and a day old, or its execution not duly proven. This court also held in Iglehart v. Morris, 34 Ill. 503, that when the judgment was within the ad damnum laid in the declaration, it would not be reversed because it might appear to be for an amount greater than the sum due upon the note, which was the basis of the confession, no application having been made in the court below to correct the error. On the authority of these cases this judgment must be affirmed. Judgment affirmed.